Case 19-01180-5-JNC Doc 163 Filed 07/09/19 Entered 07/09/19 13:28:18 Page 1of4

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION
IN RE: )
) Case No. 19-01180-5-JNC
CAH ACQUISITION COMPANY 323, )
LLC, d/b/a HORTON COMMUNITY ) Chapter 11
HOSPITAL, )
)
Debtor. )
)

 

AFFIDAVIT

I, Jason L. Hendren, being first duly sworn, do hereby says as follows:

1. I am over 18 years of age and am licensed to practice law in the State of North
Carolina and am a partner with Hendren, Redwine & Malone, PLLC located at 4600 Marriott
Drive, Suite 150, Raleigh, NC 27612. I am personally familiar with the above-captioned matter.

2. On April 17; 2019, the Court employed my firm mun pro tunc to the petition date
as co-counsel for the Trustee in this proceeding [DE# 49].

3. As co-counsel, my firm is responsible for the filing and service of certain motions
on creditors in the case which require the firm to advance expenses on behalf of the Debtor.

4. Pursuant to the Court’s Order Allowing Trustee’s Motion to Approve Payment of
Administrative Expenses dated May 15, 2019, Affiant hereby states the actual costs and expenses
related to service of process from June 1, 2019 to June 30, 2019 that were incurred and advanced
by Affiant’s firm were $909.80. The invoices for such expenses are attached hereto as Exhibit “A”.

5. Pursuant to the Court’s Order, the Debtor shall remit payment to Hendren, Redwine

& Malone, PLLC in the amount of $909.80.
Case 19-01180-5-JNC Doc 163 Filed 07/09/19 Entered 07/09/19 13:28:18 Page 2of4

DATED: July 1 _,2019 $HWENDREN, REDWINE & MALONE, PLLC

 

 

4600 Marfiott Drive, Suite 150
Raleigh, NC 27612

Telephone: 919-420-7867

Telefax: 919-420-0475

Email: jhendren@hendrenmalone.com
Co- Counsel for the Trustee

Jason [.. Hgndren (NC State Bar No. 26869)

Sworn to and subscribed

  
 

 

   

Before me this the Qt day SER E alt,
of Juhu , 2019. gs ny,
BY 90M, F4
: z =
Nothty Public 25» of
2% “Ua =f
Zo
%,°O, .

My Commission Expires:
Bou 5+ (3, 202% WO
BK ATTORMESSSERMOLLBN5-INC Doc 163 Filed PNG OIEE 6a SERMARY?/19 13:28:18 Page 3 of 4

d/b/a CertificateofService.com

PO Box 4590
Pasco, WA 99302
(509) 412-1356

BILL TO:

CLIENT NUMBER: 26869
Hendren, Redwine & Malone, PLLC

Jason L. Hendren

4600 Marriott Dr, Suite 150

Raleigh, NC 27612

 

TRACKING NUMBER: 6132278978
DEBTOR NAME: CAH Acquisition Company #3, LLC
CASE NUMBER: 19-01180-5-JNC
COS TITLE: COS

SPECIAL INSTRUCTIONS:

 

THANK YOU FOR USING WWW.CERTIFICATEOQFSERVICE.COM. YOUR BUSINESS IS IMPORTANT TO US. PLEASE KEEP THIS
INVOICE FOR YOUR RECORDS. IF YOU HAVE ANY QUESTIONS, PLEASE DO NOT HESITATE TO CONTACT US AT 509 412 1356
OR EMAIL US AT BILLING@BKATTORNEYSERVICES3.COM.

DOCUMENT(S) SERVED ON 6/17/2019:

 

 

Motion to Limit Notice

 

UPLOAD DATE:
6/17/2019

UPLOAD TIME:
11:01:34

PROCESSED DATE:

6/17/2019

MAILING DATE:
6/17/2019

BILLING DATE:
6/17/2019

ACCOUNTING:

 

 

MAIL PIECE WEIGHT:
NUMBER OF ENVELOPES PRINTED:
TOTAL MAILING COST:

PAGES PER DOC SET:

NUMBER OF ENVELOPES PRINTED:
TOTAL PAGES:

X PRINT RATE:

TOTAL PRINTING COST:

MISCELLANEOUS CHARGES:
MATRIX PROCESSING FEE:

ECF ACCESS FEE:

CERTIFIED MAIL PROCESSING FEE:

 

411

 

$205.50
2
411
822
15
$123.30
TOTAL INVOICE $328.80

 

 

TERMS: Your user agreement governs the terms of this invoice. Otherwise, invoice is due upon receipt. We will bill the credit card you have
placed on file. Past due invoices accruse interest at the rate of 1.5% per month or 18% per annum.

USE THIS DOCUMENT AS AN EXHIBIT IN YOUR FEE APPLICATION UNDER THE EXPENSE CATEGORY.

MAILING SERVICES PROVIDED BY:

WWW.CERTIFICATEOFSERVICE.COM | POST OFFICE BOX 4590 | PASCO, WASHINGTON 99302 | 509 412 1356

 

 
BK ATTORMESGERMGESEOCS-INC Doc 163 Filed O7/99/19 \Enterad 07/99/19 13:28:18 Page 4 of 4

d/b/a CertificateofService.com

PO Box 4590
Pasco, WA 99302
(508) 412-1356

BILL TO:

CLIENT NUMBER: 26869
Hendren, Redwine & Malone, PLLC

Jason L. Hendren

4600 Marriott Dr, Suite 150

Raleigh, NC 27612

 

TRACKING NUMBER: 6132280161
DEBTOR NAME: CAH ACQUISITION COMPANY #3, LLC
CASE NUMBER: 19-01180-5-JNC
COS TITLE: COS

SPECIAL INSTRUCTIONS:

 

THANK YOU FOR USING WWW.CERTIFICATEOFSERVICE.COM. YOUR BUSINESS IS IMPORTANT TO US. PLEASE KEEP THIS
INVOICE FOR YOUR RECORDS. IF YOU HAVE ANY QUESTIONS, PLEASE DO NOT HESITATE TO CONTACT US AT 509 412 1356
OR EMAIL US AT BILLING@BKATTORNEYSERVICES3.COM.

DOCUMENT(S) SERVED ON 6/24/2019:

 

 

3rd Cash Collateral Order

 

UPLOAD DATE:
6/24/2019

UPLOAD TIME:
7:20:18

PROCESSED DATE:

6/24/2019

MAILING DATE:
6/24/2019

BILLING DATE:
6/24/2019

ACCOUNTING:

 

 

MAIL PIECE WEIGHT:
NUMBER OF ENVELOPES PRINTED:
TOTAL MAILING COST:

PAGES PER DOC SET:

NUMBER OF ENVELOPES PRINTED:
TOTAL PAGES:

X PRINT RATE:

TOTAL PRINTING COST:

MISCELLANEOUS CHARGES:
MATRIX PROCESSING FEE:

ECF ACCESS FEE:

CERTIFIED MAIL PROCESSING FEE:

 

 

415
$207.50
6
415
2490
15
$373.50
TOTAL INVOICE $581.00

 

 

TERMS: Your user agreement governs the terms of this invoice. Otherwise, invoice is due upon receipt. We will bill the credit card you have
placed on file. Past due invoices accruse interest at the rate of 1.5% per month or 18% per annum.

USE THIS DOCUMENT AS AN EXHIBIT IN YOUR FEE APPLICATION UNDER THE EXPENSE CATEGORY.

MAILING SERVICES PROVIDED BY:

WWW.CERTIFICATEOFSERVICE.COM | POST OFFICE BOX 4590 | PASCO, WASHINGTON 99302 | 509 412 1356

 

 
